Case 18-04031-bem       Doc 138    Filed 11/23/20 Entered 11/23/20 10:38:20      Desc Main
                                  Document      Page 1 of 7




   IT IS ORDERED as set forth below:



      Date: November 23, 2020
                                                     _________________________________

                                                              Barbara Ellis-Monro
                                                         U.S. Bankruptcy Court Judge

 ________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

 IN RE:

 BEAULIEU GROUP, LLC AND BEAULIEU                       CASE NO. 17-41677-BEM
 TRUCKING, LLC,

          Debtors.
                                                        CHAPTER 11

 ENGINEERED FLOORS, LLC,

          Plaintiff,
                                                        ADVERSARY PROCEEDING NO.
 v.                                                     18-4031-BEM

 BEAULIEU OF AMERICA, INC.; BEAULIEU
 GROUP, LLC; PMCM 2, LLC in its capacity as
 the liquidating trustee for the Estates of
 Beaulieu Group, LLC, et al.; and LAKESHORE
 EQUIPMENT COMPANY D/B/A
 LAKESHORE LEARNING MATERIALS,

          Defendants.

                                        ORDER
Case 18-04031-bem        Doc 138     Filed 11/23/20 Entered 11/23/20 10:38:20           Desc Main
                                    Document      Page 2 of 7



                This proceeding is before the Court on Defendant Lakeshore Equipment

 Company’s (“Lakeshore”) Motion to Sever, as supplemented. [Docs. 29, 30, 50, 83], Plaintiff

 Engineered Floors, LLC’s [“EF”] Responses [Docs. 60, 86], Defendants Beaulieu Group, LLC

 (“Beaulieu”) and PMCM2, LLC’s (the “Liquidating Trustee” and with Beaulieu the “BLT

 Defendants”) Response [Doc. 63], and Lakeshore’s Replies [Docs. 66, 67, 98]. Lakeshore asks the

 Court to sever EF’s claims against Lakeshore from EF’s claims against the BLT Defendants to

 allow the claims against Lakeshore to proceed in an appropriate forum.

                EF’s Amended Complaint [Doc. 79] sought relief related to claims by Lakeshore

 for defective carpeting that fall into three categories or buckets. Bucket 1 claims involve carpet

 manufactured by Beaulieu and sold to Lakeshore by Beaulieu. Bucket 2 claims involve carpet

 manufactured in whole or in part by Beaulieu and sold to Lakeshore by EF. Bucket 3 claims

 involve carpet manufactured by EF and sold to Lakeshore by EF. The Amended Complaint

 asserted the following counts: (1) declaratory judgment against Lakeshore and the Liquidating

 Trustee; (2) specific performance of an Asset Purchase Agreement (“APA”) [Case No. 17-41677,

 Docs. 297 Ex. A, 335] and enforcement of the order approving the APA (the “Sale Order”) [Id.

 Doc. 345] against Lakeshore and the Liquidating Trustee; (3) breach of contract and duty of good

 faith and fair dealing against the Liquidating Trustee; (4) money had and received, constructive

 trust against the Liquidating Trustee; (5) unjust enrichment against the Liquidating Trustee; (6)

 apportionment, indemnity, and contribution against the Liquidating Trustee; (7) injunction against

 Lakeshore; (8) allowance of administrative expense priority claim to the extent of benefit to the

 estate against the Liquidating Trustee; (9) civil contempt against Lakeshore; and (10) bad faith

 attorney fees against Lakeshore.




                                                 2
Case 18-04031-bem         Doc 138    Filed 11/23/20 Entered 11/23/20 10:38:20              Desc Main
                                    Document      Page 3 of 7



                 The Liquidating Trustee asserted a counterclaim objecting to EF’s administrative

 expense claim. [Doc. 80]. Lakeshore asserted the following counterclaims: (1) breach of implied-

 in-fact contract; (2) breach of contract; (3) breach of implied warranty of merchantability; (4)

 breach of implied warranty of fitness for a particular purpose; (5) breach of express warranties; (6)

 negligent misrepresentation; (7) breach of the implied covenant of good faith and fair dealing; (8)

 declaratory relief; and (9) transfer of claims to California. [Doc. 15 and Doc. 84 ¶ 132].

                 On June 2, 2020, the Court entered an order in the bankruptcy case approving a

 settlement between the Liquidating Trustee and Lakeshore. [Case No. 17-41677, Docs. 1928,

 1944]. Under the settlement, all of Lakeshore’s claims against the estate (including the Bucket 1

 claims) will be resolved by allowance of Lakeshore’s administrative expense claim in the amount

 of $102,500.

                 On November 16, 2020, the Court entered an order granting summary judgment to

 the BLT Defendants on their counterclaim and on all counts against them in the Amended

 Complaint (the “Summary Judgment Order”). [Doc. 136]. The Summary Judgment Order also

 granted partial summary judgment to Lakeshore on the legal issue of liability for Bucket 2 and

 Bucket 3 claims under the APA and Sale Order, and determined that the BLT Defendants have no

 liability for such claims.

                 Lakeshore seeks severance of the claims against it pursuant to Federal Rule of Civil

 Procedure 21, made applicable by Federal Rule of Bankruptcy Procedure 7021. Alternatively,

 Lakeshore asks the Court to dismiss and remand the claims against it pursuant to 28 U.S.C. §

 1441(c) or to direct the parties to another court. Relief under § 1441(c) is not appropriate here

 because that statute provides for remand of cases that have been removed from state court to federal

 court. See also 28 U.S.C. § 1452 (governing removal and remand of claims related to bankruptcy



                                                  3
Case 18-04031-bem            Doc 138      Filed 11/23/20 Entered 11/23/20 10:38:20                    Desc Main
                                         Document      Page 4 of 7



 cases). Lakeshore did file suit against EF in the Los Angeles County, California Superior Court,

 and that lawsuit was removed to federal court, but it was subsequently dismissed by Lakeshore.

 [Doc. 79 ¶ 3-4; Doc. 84 ¶ 3-4]. This adversary proceeding originated in this Court and there is no

 court to which it can be remanded.1

                  With respect to the request to sever, Rule 21 provides that “[o]n motion or on its

 own, the court may at any time, on just terms, add or drop a party. The court may also sever any

 claim against a party.” The Court may sever one claim from another when it is “‘discrete and

 separate.’ In other words, one claim must be capable of resolution despite the outcome of the other

 claim.” Gaffney v. Riverboat Servs. of Ind., Inc., 451 F.3d 424, 442 (7th Cir. 2006) (quoting Rice

 v. Sunrise Express, Inc., 209 F.3d 1008, 1016 (7th Cir. 2000)) (distinguishing severance under

 Fed. R. Civ. P. 42(b)). Factors courts consider in deciding whether to sever claims under Rule 21

 include: “(1) whether the claims arise out of the same transaction or occurrence; (2) whether the

 claims present some common questions of law or fact; (3) whether settlement of the claims or

 judicial economy would be facilitated; (4) whether prejudice would be avoided if severance were

 granted; and (5) whether different witnesses and documentary proof are required for the separate

 claims.” In re Rolls Royce Corp., 775 F.3d 671, 680 n.40 (5th Cir. 2014) (quotation marks and

 citations omitted).

                  Here, the effect of the settlement between Lakeshore and the BLT Defendants and

 the Summary Judgment Order was to resolve the Bucket 1 claims and to determine that the BLT

 Defendants have no liability for the Bucket 2 or Bucket 3 claims. Therefore, the only claims

 remaining to be resolved are state law claims between EF and Lakeshore. In other words, what



 1
   EF has filed a separate proceeding against Lakeshore in Whitfield County, Georgia Superior Court, which has been
 removed to the District Court for the Northern District of Georgia, and Lakeshore has filed a separate proceeding
 against EF in the District Court for the Central District of California. [Docs. 86 at 22 and 98 at 3].

                                                         4
Case 18-04031-bem         Doc 138     Filed 11/23/20 Entered 11/23/20 10:38:20              Desc Main
                                     Document      Page 5 of 7



 remains is a two-party dispute between non-debtors that will not affect the claims already decided,

 such that severance is appropriate. More importantly, it appears the Court lacks jurisdiction to

 decide the remaining claims.

                Pursuant to 28 U.S.C. § 1334(b) this Court has jurisdiction over three types of civil

 proceedings: those that arise under title 11, those that arise in cases under title 11, and those that

 are related to cases under title 11. Matters that “arise under” title 11 are those that invoke a

 substantive right created by the Bankruptcy Code. Continental Nat. Bank v. Sanchez (In re Toledo),

 170 F.3d 1340, 1345 (11th Cir. 1999). Matters that “arise in a case under” title 11 generally are

 administrative type matters or “matters that could arise only in bankruptcy.” Id. (citing Wood v.

 Wood (In re Wood), 825 F.2d 90, 97 (5th Cir.1987)). The unresolved claims arise under state law

 and could arise outside of bankruptcy. Therefore, neither “arising under” nor “arising in”

 jurisdiction applies.

                “Related to” jurisdiction applies to matters in which

                the outcome of the proceeding could conceivably have an effect on
                the estate being administered in bankruptcy. The proceeding need
                not necessarily be against the debtor or the debtor's property. An
                action is related to bankruptcy if the outcome could alter the debtor's
                rights, liabilities, options, or freedom of action (either positively or
                negatively) and which in any way impacts upon the handling and
                administration of the bankrupt estate.

 Id. (quoting Miller v. Kemira, Inc. (In re Lemco Gypsum, Inc.), 910 F.2d 784, 788 (11th Cir.1990)).

 Because the BLT Defendants can have no liability for the remaining claims under the APA and

 Sale Order, they will not conceivably have any effect on the bankruptcy estate. Therefore, “related-

 to” jurisdiction does not apply.

                Even if there were a jurisdictional basis for this Court to decide such claims,

 abstention would be appropriate under 28 U.S.C. § 1334(c)(1) due to the lack off effect on the



                                                   5
Case 18-04031-bem        Doc 138     Filed 11/23/20 Entered 11/23/20 10:38:20         Desc Main
                                    Document      Page 6 of 7



 bankruptcy estate, the predominance of state law issues, the existence of related proceedings in

 nonbankruptcy courts, and the fact that the remaining claims are between two non-debtor parties.

 See Anderson v. Patel (In re Diplomat Const., Inc.), 512 B.R. 721, 724-26 (Bankr. N.D. Ga. 2014)

 (Diehl, J.).

                In accordance with the foregoing, it is

                ORDERED that Lakeshore’s Motion to Sever is GRANTED; it is further

                ORDERED that EF’s claims against Lakeshore and Lakeshore’s counterclaims

 against EF are DISMISSED for lack of subject matter jurisdiction; it is further

                ORDERED that all other pending motions are DENIED as moot.

                                        END OF ORDER




                                                  6
Case 18-04031-bem      Doc 138       Filed 11/23/20 Entered 11/23/20 10:38:20   Desc Main
                                    Document      Page 7 of 7



                                        Distribution List

 Laura K. DiBiase
 Miller & Martin PLLC
 Suite 2100
 1180 West Peachtree Street, NW
 Atlanta, GA 30309

 William A. DuPre, IV
 Miller & Martin, PLLC
 Suite 2100
 1180 West Peachtree Street, N.W.
 Atlanta, GA 30309

 Matthew W. Levin
 Scroggins & Williamson, P.C.
 One Riverside, Suite 450
 4401 Northside Parkway
 Atlanta, GA 30327

 J. Robert Williamson
 Scroggins & Williamson, P.C.
 One Riverside, Suite 450
 4401 Northside Parkway
 Atlanta, GA 30327

 John F. Isbell
 Thompson Hine LLP
 Suite 1600 - Two Alliance Center
 3560 Lenox Road
 Atlanta, GA 30326

 John K. Flock
 Bradley & Gmelich LLP
 700 N. Brand Blvd
 10th Floor
 Glendale, CA 91203

 Albert F. Nasuti
 Thompson, OBrien, Kemp & Nasuti, P.C.
 40 Technology Parkway South
 Suite 300
 Peachtree Corners, GA 30092




                                               7
